Response to Amendment
This action is in response to Amendments made on 8/23/2022, in which: claims 1, 5-6, 9, 12,  are amended, claims 2-4, 10, 13 remain as filed originally and claims 7-8, 11 are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 8/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10918092 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious a bird feeder having a seed tube with an upper and lower end, a top ring on the upper end and having a top ring upper portion with first and second slots formed therein and a top ring lower portion extending downward to engage with the upper end of the seed tube and more specifically, a top ring side wall extending downwardly from the top ring upper portion, the top ring side wall having at least one recess formed therein, a cover removably secured to said top ring, said cover having- first and second apertures formed therein; and, a cover side wall comprising a plurality of protrusions formed on an inner surface thereof, and, a hanger having first and second end sections, each of said first and second end sections having an enlarged arrangement located thereat, each of said first and second end sections passing through a respective one of said first and second slots, wherein said at least one recess is arranged to receive one of said plurality of protrusions to lock said cover with said top ring. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642         

/MONICA L PERRY/Primary Examiner, Art Unit 3644